DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Pages 5-12, filed 3/14/2022, with respect to USC 103 have been fully considered and are persuasive.  The rejections of claims 1-2, 4-5, 14-15, and 18 has been withdrawn. 
Election/Restrictions
Claims 1-2, 4-5, 14-15, and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Specification Page 3, Para. 1, Ln. 5-6 is amended as follows: 
This application is a divisional of U.S. Application No. 13/843,023, filed March 15, 2013, now US Patent 9,622, 671; which in turn claims the benefit of U.S. Provisional Application No. 61/613,314, filed March 20, 2012; each of these applications is specifically incorporated by reference herein in its entirety.

Allowable Subject Matter
Claims 1, 2, 4-15, and 17-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4-15, and 17-18 are allowed over the prior art because the Examiner found that the cited prior art does not disclose an electrode array contacting the dorsal root ganglion in combination with the rest of the claim elements. Previous prior art shows the use of electrodes in dorsal root fibers, but fibers are different than the bundle of neurons known as the ganglion such as King (US 2006/0161236 A1) Para. 42 and didn’t use microarrays (Kim, US 2006/0052826 A1). Additionally, prior art found taught microelectrode arrays in the dorsal root ganglion, but only in cultured ex vivo situations (eg. Mason, US 2010/0041972 A1), which wouldn’t be enough to combine with the other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792